Name: 2012/588/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Agency for Safety and Health at Work for the financial year 2010
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/246 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Agency for Safety and Health at Work for the financial year 2010 (2012/588/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Agency for Safety and Health at Work for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Agency for Safety and Health at Work for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 2062/94 of 18 July 1994 establishing a European Agency for Safety and Health at Work (3), and in particular Article 14 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A7-0117/2012), 1. Grants the Director of the European Agency for Safety and Health at Work discharge in respect of the implementation of the Agencys budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Agency for Safety and Health at Work, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 45. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 216, 20.8.1994, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER PAST YEARS European Agency for Safety and Health at Work 2006 2007 2008 2009 Performance n.a. n.a.  Calls on the Agency to set out a diachronic analysis of operations carried out in this and the previous years  Congratulates the Agency on having significantly improved its financial management over the last three years; encourages it to continue to strive for the highest standards in budgetary planning, implementation and control Calls on the Agency to set out in a table annexed to the Court of Auditors next report a comparison of the operations that were carried out during the year for which discharge is to be granted and during the previous financial year so as to enable the discharge authority to assess more effectively the Agencys performance from one year to the next Governance of the Agency n.a. n.a.  The Agencys governance costs are not insignificant (84-member Governing Board and employs 64 staff) Operating appropriations carried over The budgetary principle of specification was not strictly observed. (The Director signed 19 decisions for approximately EUR 880 000 authorising budgetary transfers from article to article within chapters. Contrary to the Financial Regulation, the Governing Board did not receive the required information) n.a.  Calls in the interests of sound financial management, for the budget forecasts to be adjusted to reflect actual needs (the state of affairs was at odds with the principle of annuality)  Acknowledges that the Agency carried forward EUR 3 500 000 (47 % of its operation appropriations) in respect of the operational activities. Stresses that this situation delays in the implementation of the Agencys activities and is at odds with the budgetary principle of annuality, which is partly because of the multiannuality of important projects  Calls on the Agency to reduce the increased cancellation rate and inform the discharge authority of the actions taken Procurement procedures n.a. n.a. Calls on the Agency to resolve the problem of using public procurement framework contract beyond its maximum value, in order to give effect to European budgetary law Human resources and internal audit n.a. n.a. Calls on the Agency to take steps to fulfil 14 out of 33 recommendations made by the Internal Audit Service, notes that six of them are considered to be very important: i.e. management of the stakeholders expectations and the implementation of certain internal control standards, namely dealing with individual file problems, the annual report on internal control and promoting internal control procedures  Calls on the accounting officer of the Agency to describe the methodology used in the validation of its accounting system, supports the idea of developing cooperation within the existing Inter Agency Accountants Networks in order to come up with common requirements and develop a common methodology for validation of the accounting systems in agencies  Encourages the Agency to revise the checklists to match the specifications of different financial transactions and to make them available to all staff  Calls on the Agency to finalise its documentation procedures  Calls on the Agency to produce an exhaustive list of the main processes to be matched with required procedures and for this list to be systematically updated